Citation Nr: 0122743	
Decision Date: 09/19/01    Archive Date: 09/24/01

DOCKET NO.  00-08 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
status post laminectomy, L4-5.

2.  Entitlement to a compensable evaluation for right foot 
hallux valgus, with bunion.


REPRESENTATION

Appellant represented by:	Colorado Department of Social 
Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had over 20 years of active military service when 
he retired in August 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating determination 
of the Denver Department of Veterans Affairs (VA) Regional 
Office (RO).  

During the course of this appeal, the veteran also perfected 
the issues of entitlement to service connection for weight 
loss, cervical pain, receding gums, asbestos exposure, nasal 
drainage, chest pain, multiple abdominal problems, tennis toe 
blisters, eye problems, and residuals of an injury to the 
left fifth finger for appeal.  He further perfected the 
issues of entitlement to an increased evaluation for status 
post residuals of a right orchiectomy for seminoma and 
entitlement to additional special monthly compensation based 
on anatomical loss of the right testicle.

At the time of his July 2001 hearing before the undersigned 
Board Member, the veteran submitted a statement in support of 
claim indicating that he wished to withdraw his claims on the 
issues of entitlement to service connection for weight loss, 
cervical pain, receding gums, asbestos exposure, nasal 
drainage, chest pain, multiple abdominal problems, tennis toe 
blisters, eye problems, and residuals of an injury to the 
left fifth finger and the issues of entitlement to an 
increased evaluation for status post residuals of a right 
orchiectomy for seminoma and additional special monthly 
compensation based on anatomical loss of the right testicle.  
At the hearing, the veteran confirmed that he was withdrawing 
these issues from appellate status.  

A Substantive Appeal may be withdrawn at any time before the 
Board promulgates a decision.  38 C.F.R. §§ 20.202, 
20.204(b).  Withdrawal may be made by the appellant or by his 
or her authorized representative, except that a 
representative may not withdraw a Substantive Appeal filed by 
the appellant personally without the express written consent 
of the appellant.  38 C.F.R. § 20.204(c).  The Board accepts 
the veteran's July 2001written notice as a request for 
withdrawal on these issues and will not address them.

As to the issues currently on appeal, the Board observes that 
the veteran noted disagreement with the assignment of the 
initial ratings and has properly perfected his appeal as to 
these issues.  Therefore, the propriety of each rating during 
the time period from September 1, 1998, through the point in 
time when a final resolution has been reached, is currently 
before the Board.  Grantham v. Brown, 114 F.3d 1156 (1997); 
Fenderson v. West, 12 Vet. App. 119 (1999).


REMAND

At the outset, the Board notes that the RO informed the 
veteran of its heightened duties under the new Veterans 
Claims Assistance Act of 2000.  

At the time of his July 2001 hearing before the undersigned 
Board Member, the veteran submitted numerous private 
treatment records relating to his lower back problems.  Some 
of these records made reference to possible nerve root 
involvement.  The veteran also reported having tingling in 
his legs.  As to his right foot, the veteran testified that 
he had severe day to day pain in his foot and that he felt 
like a needle was stuck in the bottom of his big toe.  At the 
time of his May 1999 VA examination, the veteran had 
indicated that he had only minimal discomfort in his right 
foot.  VA is obliged to afford veteran's contemporaneous 
examinations where there is evidence of an increase in the 
severity of the disability.  VAOPGCPREC 11-95 (1995).  The 
veteran is competent to provide an opinion that his 
disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992). 

Where the Board makes a decision based on an examination 
report that does not contain sufficient detail, remand is 
required "for compliance with the duty to assist by 
conducting a thorough and contemporaneous medical 
examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993).  Although the 
May 1999 examination was adequate at that time, in light of 
the veteran's testimony and the complaints shown on recent 
private medical records, the Board determines that another 
examination is warranted to evaluate the severity of his 
service-connected low back and right foot disorders.

Accordingly, this case is REMANDED for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

In this regard, the RO should request the 
veteran to identify the names, addresses, 
and approximate dates of treatment for 
all medical care providers, VA and non-
VA, inpatient and outpatient, who may 
possess additional records referable to 
treatment for low back or right foot 
problems.  After securing any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
obtain all outstanding VA records of 
treatment.

2.  The RO should schedule the veteran 
for VA orthopedic and neurological 
examinations to determine the nature and 
severity of his service-connected status 
post laminectomy, L4-5, and his service-
connected right foot hallux valgus with 
bunion.  The examinations should include 
all indicated tests and studies, 
including range of motion testing 
reported in degrees of arc.  The 
orthopedic examiner should also report 
the normal ranges of motion for the 
lumbar spine.  The examination findings 
must be reported in detail.  The claims 
folder and a copy of this remand must be 
made available to the examiners for 
review prior to the examinations.

As to the above disorders, if loss of 
range of motion is present, the examiners 
should comment on whether the loss of 
range of motion is mild, moderate, or 
severe as well as the reason for the loss 
of motion.  The examiners are further 
requested to carefully elicit from the 
veteran all pertinent subjective 
complaints with regard to the low back, 
lower extremities, and right foot and to 
make specific findings as to whether each 
complaint is related to the service-
connected disorders.  

As to the status post laminectomy, L4-5, 
the examiners are also requested to 
comment on the absence or presence of the 
following: recurrent attacks with 
intermittent relief; symptoms compatible 
with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm; absent ankle jerk, or other 
neurological findings appropriate to site 
of diseased disc; little intermittent 
relief.  The examiners are further 
requested to render an opinion as to 
whether there is adequate pathology 
present to support the level of each of 
the veteran's subjective complaints.

The examiners are also requested to offer 
opinions on the following issues:

	(a) Can pain and limitation of 
motion, if any, be attributed solely to 
any of the above service-connected 
disorders?

	(b) Do either of the above service-
connected disorders cause weakened 
movement, fatigability, or 
incoordination?  If so, the examiners 
should comment on the severity of these 
manifestations on the ability of the 
appellant to perform average employment 
in a civil occupation.

	(c) In relation to any subjective 
complaints of pain, is pain visibly 
manifested on movement of the joint, the 
presence and degree of, or absence of, 
muscle atrophy attributable to any of the 
above service-connected disorders, the 
presence or absence of changes in 
condition of the skin indicative of 
disuse due to the above service-connected 
disorders, or the presence or absence of 
any other objective manifestation that 
would demonstrate disuse or functional 
impairment due to pain attributable to 
the above service-connected disorders.

3.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review the 
requested examination reports and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268, 270-1 (1998).

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should adjudicate 
the claims of entitlement to increased 
evaluations for status post laminectomy, 
L4-5, and right foot hallux valgus, with 
bunion, with consideration of the 
provisions of 38 C.F.R. § 3.321(b)(1).

If any benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate consideration, if 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO; however, the veteran 
is hereby notified that failure without good cause shown to 
report for a scheduled VA examination may adversely affect 
the outcome of his claim.  38 C.F.R. § 3.655 (2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




